           Case 6:19-bk-17249-MH Doc 47 Filed 11/19/20 Entered 11/19/20 21:47:14                                                                   Desc
                               Imaged Certificate of Notice Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 19-17249-MH
Mark Allen Beatty                                                                                                      Chapter 7
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0973-6                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Nov 17, 2020                                               Form ID: 318a                                                             Total Noticed: 29
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Nov 19, 2020:
Recip ID                   Recipient Name and Address
db                     +   Mark Allen Beatty, PO Box 189, Crestline, CA 92325-0189
39748635               +   Lakeview Loan Servicing, LLC, P.O. Box 8068, Virginia Beach, VA 23450-8068
39940377               +   Lakeview Loan Servicing, LLC, c/o LoanCare, LLC, 3637 Sentara Way, Virginia Beach, VA 23452-4262
39748636               +   Loan Me, Inc., 1900 S. State College Blvd., Ste. 300, Anaheim, CA 92806-6152
39827201               +   LoanMe, Inc., 1900 S State College Blvd Suite 300, Anaheim, CA 92806-6152
39748637                   Mountains Community Hospital, P.O. Box 70, Lake Arrowhead, CA 92352-0070
39748640                   Western Sierra Emergency Phys, P.O. Box 661177, Arcadia, CA 91066-1177

TOTAL: 7

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        EDI: EDD.COM
                                                                                        Nov 18 2020 06:33:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                        EDI: CALTAX.COM
                                                                                        Nov 18 2020 06:33:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
cr                     + EDI: AISACG.COM
                                                                                        Nov 18 2020 06:33:00      Capital One Auto Finance, a division of Capital
                                                                                                                  On, 4515 N Santa Fe Ave. Dept. APS, Oklahoma
                                                                                                                  City, OK 73118-7901
39748625               + Email/Text: bk@avant.com
                                                                                        Nov 18 2020 03:26:00      Avant, 222 N. LaSalle St., Ste. 1700, Chicago, IL
                                                                                                                  60601-1101
39748626               + EDI: BANKAMER.COM
                                                                                        Nov 18 2020 06:28:00      Bank of America, P.O.Box 15019, Wilmington,
                                                                                                                  DE 19850-5019
39748627               + EDI: DVTM.COM
                                                                                        Nov 18 2020 06:33:00      Bridgecrest Acceptance Corp., 7300 E. Hampton
                                                                                                                  Ave., Ste. 101, Mesa, AZ 85209-3324
39924274               + EDI: DVTM.COM
                                                                                        Nov 18 2020 06:33:00      Bridgecrest Credit Company,LLC, PO BOX
                                                                                                                  29018, PHOENIX, AZ 85038-9018
39748628                   EDI: CAPITALONE.COM
                                                                                        Nov 18 2020 06:28:00      Capital One, P.O. Box 60024, City Of Industry,
                                                                                                                  CA 91716-0024
39748629               + EDI: CAPITALONE.COM
                                                                                        Nov 18 2020 06:28:00      Capital One, P.O. Box 60599, City of Industry, CA
                                                                                                                  91716-0599
39748630                   EDI: CAPITALONE.COM
                                                                                        Nov 18 2020 06:28:00      Capital One, P.O. Box 30285, Salt Lake City, UT
                                                                                                                  84130-0285
39748631                   EDI: CAPONEAUTO.COM
                                                                                        Nov 18 2020 06:33:00      Capital One Auto Finance, P.O. Box 60511, City
                                                                                                                  Of Industry, CA 91716-0511
39764606               + EDI: AISACG.COM
                                                                                        Nov 18 2020 06:33:00      Capital One Auto Finance, a division of Capital
                                                                                                                  On, P.O. Box 4360, Houston, TX 77210-4360
39791471                   EDI: CAPITALONE.COM
                                                                                        Nov 18 2020 06:28:00      Capital One Bank (USA), N.A., by American
                                                                                                                  InfoSource as agent, PO Box 71083, Charlotte, NC
           Case 6:19-bk-17249-MH Doc 47 Filed 11/19/20 Entered 11/19/20 21:47:14                                                            Desc
                               Imaged Certificate of Notice Page 2 of 5
District/off: 0973-6                                               User: admin                                                             Page 2 of 3
Date Rcvd: Nov 17, 2020                                            Form ID: 318a                                                         Total Noticed: 29
                                                                                                            28272-1083
40022317                 EDI: CALTAX.COM
                                                                                   Nov 18 2020 06:33:00     FRANCHISE TAX BOARD, BANKRUPTCY
                                                                                                            SECTION MS A340, PO BOX 2952,
                                                                                                            SACRAMENTO CA 95812-2952
39748632                 EDI: BLUESTEM
                                                                                   Nov 18 2020 06:33:00     Fingerhut, P.O. Box 166, Newark, NJ 07101-0166
39748633                 EDI: AMINFOFP.COM
                                                                                   Nov 18 2020 06:33:00     First Premier Bank, P.O. Box 5147, Sioux Falls,
                                                                                                            SD 57117-5147
39748634              + EDI: IRS.COM
                                                                                   Nov 18 2020 06:28:00     IRS Insolvency Group 2, 880 Front Street, San
                                                                                                            Diego, CA 92101-8897
39748636              + Email/Text: bankruptcy@servicingsolutions.com
                                                                                   Nov 18 2020 03:26:00     Loan Me, Inc., 1900 S. State College Blvd., Ste.
                                                                                                            300, Anaheim, CA 92806-6152
39827201              + Email/Text: bankruptcy@servicingsolutions.com
                                                                                   Nov 18 2020 03:26:00     LoanMe, Inc., 1900 S State College Blvd Suite
                                                                                                            300, Anaheim, CA 92806-6152
39748638              + Email/Text: netcreditbnc@enova.com
                                                                                   Nov 18 2020 03:26:58     Net Credit, 175 W. Jackson Blvd., Ste. 1000,
                                                                                                            Chicago, IL 60604-2863
39759194              + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                   Nov 18 2020 03:36:22     PYOD, LLC, Resurgent Capital Services, PO Box
                                                                                                            19008, Greenville, SC 29602-9008
39843505              + EDI: JEFFERSONCAP.COM
                                                                                   Nov 18 2020 06:33:00     Premier Bankcard, Llc, Jefferson Capital Systems
                                                                                                            LLC Assignee, Po Box 7999, Saint Cloud Mn
                                                                                                            56302-7999
39748639              + Email/Text: RiskManagement@radiusbank.com
                                                                                   Nov 18 2020 03:26:00     Radius Bank, One Harbor Street, Boston, MA
                                                                                                            02210-2445
39935467              + EDI: RMSC.COM
                                                                                   Nov 18 2020 06:28:00     Synchrony Bank, c/o PRA Receivables
                                                                                                            Management, LLC, PO Box 41021, Norfolk VA
                                                                                                            23541-1021

TOTAL: 24


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr                            Capital One Auto Finance, a division of Capital On
intp                          Courtesy NEF
cr                            Lakeview Loan Servicing, LLC
cr                            LoanCare, LLC as servicer for Lakeview Loan Servic

TOTAL: 4 Undeliverable, 0 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Nov 19, 2020                                        Signature:           /s/Joseph Speetjens
          Case 6:19-bk-17249-MH Doc 47 Filed 11/19/20 Entered 11/19/20 21:47:14                                                                  Desc
                              Imaged Certificate of Notice Page 3 of 5
District/off: 0973-6                                              User: admin                                                                Page 3 of 3
Date Rcvd: Nov 17, 2020                                           Form ID: 318a                                                            Total Noticed: 29

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on November 17, 2020 at the address(es) listed
below:
Name                            Email Address
Christina J Khil
                                on behalf of Creditor LoanCare LLC as servicer for Lakeview Loan Servicing, LLC christinao@mclaw.org,
                                CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com

Christina J Khil
                                on behalf of Creditor Lakeview Loan Servicing LLC christinao@mclaw.org,
                                CACD_ECF@mclaw.org;mcecfnotices@ecf.courtdrive.com

Jeffrey D Larkin
                                on behalf of Debtor Mark Allen Beatty larkinfirm@gmail.com larkinjr71997@notify.bestcase.com

Kelli M Brown
                                on behalf of Creditor Lakeview Loan Servicing LLC kbrown@mclaw.org, CACD_ECF@mclaw.org

Ketan G Sawarkar
                                on behalf of Creditor Capital One Auto Finance a division of Capital One, N.A., c/o AIS Portfolio Services, LP
                                ketan.sawarkar@americaninfosource.com

Lynda T. Bui (TR)
                                trustee.bui@shulmanbastian.com C115@ecfcbis.com

Marjorie M Johnson
                                on behalf of Creditor Capital One Auto Finance a division of Capital One, N.A. mmjesq@yahoo.com, ca.ecf@aislegaltrac.com

United States Trustee (RS)
                                ustpregion16.rs.ecf@usdoj.gov

Valerie Smith
                                on behalf of Interested Party Courtesy NEF claims@recoverycorp.com


TOTAL: 9
     Case 6:19-bk-17249-MH Doc 47 Filed 11/19/20 Entered 11/19/20 21:47:14                                                       Desc
                         Imaged Certificate of Notice Page 4 of 5
Information to identify the case:
Debtor 1              Mark Allen Beatty                                                    Social Security number or ITIN   xxx−xx−1263
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:19−bk−17249−MH



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Mark Allen Beatty
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 11/17/20



           Dated: 11/17/20
                                                                                    By the court: Mark D. Houle
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 46/AUT
                                                                                                   For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                              page 1
   Case 6:19-bk-17249-MH Doc 47 Filed 11/19/20 Entered 11/19/20 21:47:14                               Desc
                       Imaged Certificate of Notice Page 5 of 5




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
